      Case 4:18-cr-00409 Document 81 Filed on 06/05/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                                June 07, 2020
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            §   CRIMINAL NO. 4:18-CR-00409-2
                                               §
TOKISHIA MONIQUE BRUNO                         §

                                           ORDER

       The Court has considered the unopposed motion for continuance filed by defendant

Tokishia Monique Bruno (Dkt. No. 77) and finds that the motion should be GRANTED.

       It is, therefore, ORDERED that sentencing in this matter is reset until August 10, 2020 at

10:00 a.m.

       It is further ORDERED that the Presentence Investigation Report shall be disclosed by

July 13, 2020.

       It is further ORDERED that Counsel will file objections or a statement of no objection on

or before July 27, 2020.

       It is so ORDERED.

       SIGNED on this 5th day of June, 2020.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
